Citation Nr: 1433592	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-02 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service-connection for a dorsal spine disability (residuals of a T9 compression fracture and dorsal spondylosis), to include as secondary to service-connected disabilities of the lower extremities.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to November 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a Central Office hearing in October 2009.  He did not appear for the scheduled hearing.  In April 2010, the matter was remanded for additional development.  

The April 2010 Board remand characterized the matter on appeal as a claim for service connection.  However, review of the record shows that service connection for a dorsal spine disability was denied in an unappealed March 1999 rating decision.  Further, the rating decision from which this appeal arises reopened and denied the matter on the merits.  The question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  Accordingly, the matter is re-characterized as a claim to reopen based on new and material evidence.  

By correspondence dated in April 2010, the Veteran revoked his appointment of an attorney as his representative, and has not since notified the Board of any new representation.  Therefore, the Board concludes that he is proceeding pro se.

The issue of service connection for a dorsal spine disability (on de novo review) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed March 1999 rating decision denied the Veteran's initial claim of service connection for a dorsal spine disability based on a finding that a chronic dorsal spine disability was not shown. 

2.  Evidence received since the March 1999 rating decision includes new evidence that shows that the Veteran has thoracic (dorsal) spondylosis and T-9 fracture; tends to relate his dorsal spine disorder to service, and relates to an unestablished fact necessary to substantiate the claim of service connection for a dorsal spine disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a dorsal spine disability may be reopened. 38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  Inasmuch as this decision grants the benefit sought (reopens the claim), there is no reason to belabor the impact of the VCAA on the matter, since any notice error or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A March 1999 rating decision denied the Veteran's original claim of service connection for a dorsal spine disability based on a finding that no dorsal spine disability was shown in the service medical records or any other evidence reviewed.  He did not appeal the decision (or submit new and material evidence within a year following), and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the March 1999 rating decision included service treatment records, VA treatment records, and VA examination reports which were silent with respect to findings of a dorsal/thoracic spine disability.  Notably, although a January 1995 VA general medical examination report notes the Veteran's complaint of "pain in middle of back," the examination report refers to an orthopedic (joints) examination report which notes no dorsal/thoracic spine disorder.  Similarly, a January 1999 VA neurological examination report notes the Veteran's complaint of pain from the "middle thoracic area to the lower back;" however, neither the neurological examination nor a contemporaneous joints examination report notes findings of dorsal/thoracic spine impairment.  

As the claim was previously denied based on a finding that there was no dorsal spine disability shown in the service medical records or any other evidence reviewed, for evidence to be new and material, it must relate to this unestablished fact (i.e., it must tend to show a dorsal spine disability).  Evidence received since the March 1999 rating decision includes additional VA treatment records and VA examination reports which show findings of thoracic (dorsal) spondylosis and T-9 fracture.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for a dorsal spine disability must be reopened.


ORDER

The appeal to reopen the claim of service connection for a dorsal spine disability is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.

The Veteran was diagnosed with an old T9 compression fracture and dorsal spondylosis via X-ray imaging in January 2008.  He has attributed these disorders to in-service airborne training and alternatively to service-connected disorders of the lower extremities, to include flexor hallucis longus tendonitis, bilateral pes planus and plantar fasciitis, and right knee bursitis.  His DD 214 reflects that he received airborne training.

In a March 2008 VA examination report, the examiner opined that it is less likely than not that the Veteran's thoracic spine disorder is caused by his service-connected conditions of the lower extremities because "gait biomechanics have not caused a derangement so as to cause" his thoracic spine disabilities.  In a September 2012 addendum opinion, the examiner concluded that it was less likely than not that the Veteran's dorsal spine disability is due to or the result of his service-connected disability because "actual service connected conditions in the legs have nothing to do in terms of biomechanics of pathophysiology with any lumbar or thoracic conditions."  While the examiner addressed a causative relationship between the Veteran's service connected disabilities and his dorsal/thoracic spine disorder, the examiner did not expressly address whether his dorsal spine disorder is aggravated by his service connected lower extremity disabilities.  Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it is not clear that aggravation has been addressed.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Accordingly, a remand is required for another VA addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated records of treatment the Veteran has received for his back disabilities.

2.  Thereafter, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his dorsal/thoracic spine disability.  His claims file (to include the March 2008 VA examination and September 2012 addendum) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each dorsal/thoracic spine disability entity found.

(b)  Please identify the likely etiology for each dorsal/thoracic disability entity diagnosed.  Specifically is it at least as likely as not (a 50 percent or greater probability) that the disability is directly related to the Veteran's service/events or injury therein, including parachuting?

(c)  As to each dorsal/thoracic spine disability entity diagnosed (that is determined to not be directly related to the Veteran's service), please opine whether it is at least as likely as not (a 50 percent or greater probability) that such was caused or aggravated (the opinion must address the concept of aggravation) by his service-connected lower extremity disabilities.

(d)  If the opinion is that a diagnosed dorsal/thoracic spine disability was not caused, but was aggravated by the service-connected lower extremity disabilities, the examiner should also indicate, to the extent possible, the degree of disability (i.e., additional pathology or degree of impairment) that is due to such aggravation.

The examiner must include rationale for all opinions.  The explanation must specifically account for the lay evidence in the record (that the Veteran has experienced mid back pain since service), reflect consideration of his complaints of mid back pain on VA examinations in January 1995 (within one year of his separation from service) and January 1999, and address both theories of entitlement, i.e., that the current dorsal/thoracic spine disability flows from complaints of back pain that began in service and have persisted and that the dorsal/thoracic spine disability was caused or aggravated by service-connected lower extremity disabilities. 

3.  Then, review the record and readjudicate this claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


